
	

113 HR 4368 IH: Keep Knives Out of Our Skies Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4368
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Grimm (for himself, Ms. Gabbard, Mr. Lipinski, and Mr. Joyce) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To prohibit the Secretary of Homeland Security from implementing proposed policy changes that would
			 permit passengers to carry small, non-locking knives on aircraft.
	
	
		1.Short titleThis Act may be cited as the Keep Knives Out of Our Skies Act.
		2.Prohibition on implementation of policy change to permit small, non-locking knives on aircraft
			(a)In generalNotwithstanding any other provision of law, on and after the date of the enactment of this Act, the
			 Secretary of Homeland Security may not implement any change to the
			 prohibited items list of the Transportation Security Administration that
			 would permit passengers to carry small, non-locking knives through
			 passenger screening checkpoints at airports, into sterile areas at
			 airports, or onboard passenger aircraft.
			(b)Prohibited items list definedIn this section, the term prohibited items list means the list of items passengers are prohibited from carrying as accessible property or on their
			 persons through passenger screening checkpoints at airports, into sterile
			 areas at airports, and onboard passenger aircraft pursuant to section
			 1540.111 of title 49, Code of Federal Regulations (as in effect on January
			 1, 2013).
			
